DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-15, in the reply filed on 04/27/2022 is acknowledged.

Status of Claims
	This Office Action is in response to the application filed on 10/21/2019. Claims 1-20 are presently pending and are presented for examination.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2022.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1 line 7 reads “and first”, --and the first-- is suggested.
Claim 5 line 3 reads “arc of”, --arc surface of-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 lines 6-7 recite the limitation “a top land surface extending from the first flank surface, and a second surface between the top land surface and the first flank surface”. It is unclear how the top land surface can extend from the first flank surface but also have a second surface between the top land surface and the first flank surface.
Claim 12 lines 1-2 recite the limitation “the outside line”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if this limitation is referring to “a line” recited in claim 9 line 11, or if this limitation requires an additional line.
Claim 14 line 2 recites the limitation “the first radius”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if this limitation is referring to “a first radius” recited in claim 10, or if this limitation requires an additional first radius.

Allowable Subject Matter
Claims 9-11, 13 and 15 allowed.
Claims 1-8, 12 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658